Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-21-2005

Brunner v. Commissioner IRS
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4230




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Brunner v. Commissioner IRS" (2005). 2005 Decisions. Paper 797.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/797


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                 NO. 04-4230
                               ________________

                        BRIAN TIMOTHY BRUNNER,

                                        Appellant


                                         v.

                 COMMISSIONER OF INTERNAL REVENUE

                   ____________________________________

                  On Appeal From the United States Tax Court
                             (U.S. TC No. 03-5133)
                   Tax Judge: Honorable Robert A. Wherry, Jr.
                 _______________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                                 July 8, 2005

              Before: ALITO, SMITH and COWEN, Circuit Judges

                             (Filed July 21, 2005 )


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Brian Timothy Brunner appeals pro se the decision of the United States Tax Court
in favor of the appellee, the Commissioner of Internal Revenue (“Commissioner”). We

will affirm.

       Brunner received over $63,000 in income in 1997, but did not file an income tax

return. Brunner did not respond to delinquency notices sent to him in 1999, requesting

that he file a return for the 1997 tax year. On December 30, 2002, the Commissioner

issued a notice of deficiency determining that Brunner had a tax deficiency of $13,504.

The Commissioner also determined additions to tax. Brunner petitioned the Tax Court

for a redetermination of the deficiency and additions to tax asserting, inter alia, that the

requirement that he file a tax return violates the Fourth, Fifth, Ninth, and Thirteenth

Amendments, and exceeds Congress’ authority under the Sixteenth Amendment. The

Tax Court rejected Brunner’s arguments, sustained the deficiency amount determined by

the Commissioner, and upheld the penalties for failure to file returns and to make

estimated tax payments. The Tax Court also imposed a $1,000 penalty.

       Brunner does not dispute that he received the wages, interest, and distributions

reflected in the notice of deficiency. Nor does he contest the accuracy of the

Commissioner’s deficiency determinations, including calculations of additions to tax.

Rather, Brunner challenges the constitutionality of the tax filing requirement. We agree

with the Tax Court’s evaluation of Brunner’s arguments as frivolous, and no extended

discussion is necessary. See Crain v. Commissioner, 737 F.2d 1417, 1417-18 (5th Cir.

1984) (per curiam) (noting that there is “no need to refute these arguments with somber



                                               2
reasoning and copious citation of precedent; to do so might suggest that these arguments

have some colorable merit”). Under 26 U.S.C. § 6673(a)(1), the Tax Court may impose

on the taxpayer a penalty not in excess of $25,000, where, as here, it appears that the

taxpayer’s position in a tax liability dispute is frivolous or groundless. We discern no

abuse of discretion in the Tax Court’s imposition of sanctions.

       We have considered all of Brunner’s arguments and conclude that they are without

merit. Accordingly, we will affirm the judgment of the Tax Court. Appellees’ motion for

sanctions is denied.




                                             3
4